              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00170-MR

APRIL LEDFORD,                   )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )               MEMORANDUM OF
                                 )               DECISION AND ORDER
WILLIAM LEDFORD, JASON           )
LEDFORD, DAMIN LEDFORD, and      )
JARIN LEDFORD,                   )
                                 )
                   Defendants.   )
________________________________ )


      THIS    MATTER      is   before   the   Court    on   the   Defendants’

Motion to Dismiss [Doc. 15]; the Magistrate Judge’s Memorandum and

Recommendation [Doc. 24] regarding the disposition of that Motion; the

Plaintiff’s Objections to the Memorandum and Recommendation [Doc. 25];

the Plaintiff’s Motion to Remove Defendant Jason Ledford [Doc. 26]; the

Plaintiff’s “Motion to Respond to Order and Request for Jury Trial” [Doc. 17];

and the “Plaintiff’s Motion to Request a Jury Trial” [Doc. 21].

I.    PROCEDURAL BACKGROUND

      Pursuant to 28 U.S.C. § 636(b) and a specific Order of referral of the

District Court, the Honorable David S. Cayer, United States Magistrate




     Case 1:20-cv-00170-MR-DSC Document 27 Filed 07/20/21 Page 1 of 7
Judge, was designated to consider the Defendants' Motion to Dismiss and

to submit a recommendation for its disposition.

      On May 19, 2021, the Magistrate Judge filed a Memorandum and

Recommendation recommending that the Defendants’ Motion to Dismiss be

granted and the Complaint be dismissed without prejudice. [Doc. 24].

Specifically, Judge Cayer recommended that the Defendant’s Motion to

Dismiss be granted and the claims dismissed based on lack of subject matter

jurisdiction and on the tribal exhaustion doctrine. [Id. at 4-7]. Judge Cayer

also recommended that the Motion to Dismiss based on insufficient service

of process be denied. [Id. at 3]. The parties were advised that any objections

to the Magistrate Judge's Memorandum and Recommendation were to be

filed in writing within fourteen (14) days of service. The Plaintiff timely filed

her Objection on June 2, 2021. [Doc. 25]. Also on June 2, 2021, the Plaintiff

filed her Motion to Remove Defendant Jason Ledford. [Doc. 26]. The

Defendants did not respond to either the Objection or the Motion to Remove

Defendant Jason Ledford.

II.   STANDARD OF REVIEW

      The Federal Magistrate Act requires a district court to “make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). In


                                       2

      Case 1:20-cv-00170-MR-DSC Document 27 Filed 07/20/21 Page 2 of 7
order “to preserve for appeal an issue in a magistrate judge’s report, a party

must object to the finding or recommendation on that issue with sufficient

specificity so as reasonably to alert the district court of the true ground for

the objection.” United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007).

Merely reiterating the same arguments made in the pleading submitted to

the Magistrate Judge does not warrant de novo review. Veney v. Astrue, 539

F. Supp. 2d 841, 846 (W.D.Va. 2008). The Court is not required to review,

under a de novo or any other standard, the factual findings or legal

conclusions of the magistrate judge to which no objections have been raised.

Thomas v. Arn, 474 U.S. 140, 150 (1985). Additionally, the Court need not

conduct a de novo review where a party makes only “general and conclusory

objections that do not direct the court to a specific error in the magistrate's

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44,

47 (4th Cir. 1982).

III.   DISCUSSION

       A.   Plaintiff’s Objections         to    the     Memorandum         and
            Recommendation

       The Plaintiff’s Objections consist primarily of general assertions and

statements of “facts” unsupported by any citations to the record. The

Plaintiff's filing does not identify any specific error in the Magistrate Judge's

proposed conclusions of law. Such “objections” do not warrant a de novo
                                       3

       Case 1:20-cv-00170-MR-DSC Document 27 Filed 07/20/21 Page 3 of 7
review of the Magistrate Judge's reasoning. Orpiano, 687 F.2d at 47; see

also Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004) (“A general

objection, or one that merely restates the arguments previously presented is

not sufficient to alert the court to alleged errors on the part of the magistrate

judge. An 'objection' that does nothing more than state a disagreement with

a magistrate's suggested resolution, or simply summarizes what has been

presented before, is not an 'objection' as that term is used in this context.”).

      After a careful review of the Memorandum and Recommendation, the

Court concludes that the Magistrate Judge's proposed conclusions of law

regarding subject matter jurisdiction and the tribal exhaustion doctrine are

correct and are consistent with current case law. Accordingly, the Court

hereby accepts the Magistrate Judge's recommendation that the

Defendants’ Motion to Dismiss should be granted on the grounds of lack of

subject matter jurisdiction and on the tribal exhaustion doctrine.

      Given that the Court will dismiss this action without prejudice based on

lack of subject matter jurisdiction and the tribal exhaustion doctrine the Court

does not reach the question of whether there was adequate service of

process. Stop Reckless Econ. Instability Caused by Democrats v. Fed.

Election Comm'n, 814 F.3d 221, 228 (4th Cir. 2016) (quoting Ex parte

McCardle, 74 U.S. 506, 514, 19 L. Ed. 264 (1868)) (“Without jurisdiction the


                                       4

      Case 1:20-cv-00170-MR-DSC Document 27 Filed 07/20/21 Page 4 of 7
court cannot proceed at all in any cause. Jurisdiction is power to declare the

law, and when it ceases to exist, the only function remaining to the court is

that of announcing the fact and dismissing the cause.”).

      B.    The Plaintiff’s Motion to Remove Defendant Ledford

      Contemporaneously with the filing of her objections, the Plaintiff filed a

Motion to Remove Defendant Jason Ledford as a defendant in order to

create diversity jurisdiction. The Court interprets this as a motion to amend

the complaint. Under Federal Rule of Civil Procedure Rule 15, “leave [to

amend a complaint] shall be freely given when justice so requires.” Fed. R.

Civ. P.15(a). Such leave “should be denied only when the amendment would

be prejudicial to the opposing party, there has been bad faith on the part of

the moving party, or the amendment would be futile.” Edwards v. City of

Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999) (internal citation omitted)

(emphasis in original). In this instance, because the Court accepts the

Magistrate Judge’s recommendation that the Defendants’ Motion to Dismiss

should be granted due to the tribal exhaustion doctrine, the Plaintiff’s motion

to amend in order to create diversity jurisdiction would be futile. The Plaintiff’s

Motion to Remove Defendant Jason Ledford, [Doc. 26], is, therefore, denied.




                                        5

      Case 1:20-cv-00170-MR-DSC Document 27 Filed 07/20/21 Page 5 of 7
     C.    The Plaintiff’s Remaining Motions

     Also pending are the Plaintiff’s “Motion to Respond to Order and

Request for Jury Trial” [Doc. 17] and the Plaintiff’s Motion to Request a Jury

Trial [Doc. 21]. Given that the Court has accepted the Magistrate Judge’s

recommendation that the case be dismissed without prejudice, these

Motions are denied as moot. See Stop Reckless Econ. Instability Caused by

Democrats, 814 F.3d at 228 (4th Cir. 2016).



                                  ORDER

     IT IS, THEREFORE, ORDERED, that the Plaintiff’s Objections to the

Memorandum and Recommendation [Doc. 25] are OVERRULED; the

Memorandum and Recommendation [Doc. 24] is ACCEPTED as stated; and

the Defendants’ Motion to Dismiss [Doc. 15] is GRANTED. The Complaint is

hereby DISMISSED WITHOUT PREJUDICE.

     IT IS FURTHER ORDERED that the Plaintiff’s Motion to Remove

Defendant Jason Ledford [Doc. 26] is DENIED.

     IT IS FURTHER ORDERED that the Plaintiff’s “Motion to Respond to

Order and Request for Jury Trial” [Doc. 17] is DENIED AS MOOT.

     IT IS FURTHER ORDERED that the Plaintiff’s Motion to Request a

Jury Trial [Doc. 21] is DENIED AS MOOT.


                                      6

     Case 1:20-cv-00170-MR-DSC Document 27 Filed 07/20/21 Page 6 of 7
The Clerk of Court is respectfully directed to terminate this civil action.

IT IS SO ORDERED.
                   Signed: July 19, 2021




                                      7

Case 1:20-cv-00170-MR-DSC Document 27 Filed 07/20/21 Page 7 of 7
